Citation Nr: 1700882	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  10-40 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a disability rating greater than 30 percent for bilateral pes planus with plantar fasciitis and degenerative joint disease of the feet.

2. Entitlement to a disability rating greater than 20 percent for bilateral hearing loss prior to July 29, 2016, and 40 percent thereafter, to include whether the reduction in the rating from 40 percent to 20 percent, effective September 1, 2015, was proper.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1944 to May 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Houston, Texas.

Service connection for bilateral hearing loss and bilateral pes planus was initially granted by the RO in April 2007, wherein initial disability ratings of 40 percent and 10 percent, respectively, were assigned effective as of date of claim.  In June 2007, the Veteran expressed disagreement with the initial disability ratings assigned.  In June 2008, the disability rating for the bilateral pes planus was increased to 30 percent, effective as of date of claim.  He was also issued a Statement of the Case in June 2008.  The Veteran did not timely perfect a substantive appeal following the issuance of the Statement of the Case.

In February 2009, he submitted correspondence expressing disagreement with the June 2007 rating decision with regard to his bilateral pes planus.  As this was not timely filed, it represents a new claim for an increased disability rating for the bilateral pes planus.  The RO, however, did not further adjudicate the bilateral pes planus issue until a November 2014 Supplemental Statement of the Case.

In April 2015, the Board dismissed the issue of entitlement to a TDIU, pursuant to the Veteran's request, and remanded the remaining issues on appeal to the AOJ for further development.  The Board finds that the AOJ substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In a June 2015 rating decision, the RO decreased the rating for bilateral hearing loss to 20 percent, effective September 1, 2015.  In a September 2015 rating decision, the RO assigned a 40 percent rating for bilateral hearing loss, effective July 29, 2016.  In a September 2016 rating decision, the RO continued the 40 percent rating.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The preponderance of the evidence indicates that the Veteran's bilateral pes planus with plantar fasciitis and degenerative joint disease has been manifested by no more than severe pes planus, including marked deformity and pain on manipulation and use accentuated.

2. The Veterans degenerative joint disease of the right foot and left foot are productive of pain throughout the appeal.

3. The Veteran's bilateral hearing loss has not improved under the ordinary conditions of life during the appeal.

4. For the entirety of the period, bilateral hearing loss has been manifested by no worse than Level IX hearing acuity in the right ear and Level VI hearing acuity in the left ear.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 30 percent for bilateral pes planus with plantar fasciitis and degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.71a, Diagnostic Code 5276 (2015).

2.  The criteria for a rating of at least 10 percent for right foot degenerative joint disease have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.71a, Diagnostic Code 5284 (2016).

3.  The criteria for a rating of 10 percent for left foot degenerative joint disease have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.71a, Diagnostic Code 5284 (2016).

4.  The reduction from 40 percent to 20 percent for bilateral hearing loss was not proper, and restoration of the 40 percent rating is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).

5.  For the entirety of the period, the criteria for a rating in excess of 40 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a Veteran in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinsek, 580 F.3d 1270, 1277 (2009).  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  The claims file contains the Veteran's service treatment records, as well as post-service reports of treatment and examinations.  The Board has reviewed such statements and concludes that no available outstanding evidence has been identified.  In April 2015 the Board remanded the claim to the AOJ for an updated examination.  The Veteran was afforded a VA examination in December 2015 and the examination report is adequate for rating purposes.  Therefore the remand order was fully complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2015); resolving any reasonable doubt regarding the degree of disability in favor of the Veteran, 38 C.F.R. § 4.3 (2015); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2015); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different DCs is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability that are not duplicative or overlapping.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A. Pes Planus

The Veteran's service-connected bilateral pes planus with plantar fasciitis and degenerative joint disease of the feet is evaluated at 30 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2015).

Under Diagnostic Code 5276, acquired flatfoot, a noncompensable rating is assigned when symptoms are mild and relieved by a built-up shoe or arch support.  A 30 percent disability rating is warranted if the bilateral disorder is severe with objective evidence of marked deformity, pain on manipulation and use accentuated, indications of swelling on use, and characteristic callosities.  A maximum 50 percent disability rating is warranted if the disorder is pronounced with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

The Veteran claims entitlement to a 50 percent rating because his service-connected foot condition is not improved by orthopedic shoes or appliances. 
 
The Veteran was afforded three VA examinations in May 2009, January 2013, and December 2015.  On May 2009 examination, he complained of constant pain, burning, and aching in his feet.  Diagnoses of bilateral severe pes planus with plantar fasciitis and degenerative joint disease of both feet were noted.  The physical examination showed bilateral pain with motion and tenderness, but no edema (swelling), weakness, or instability.  There was evidence of pain with repetitive use.  There was moderate right and slight left tenderness of the plantar surfaces of the feet.  Alignment of the Achilles tendon was normal.  Right and left foot deformities were noted.  The examiner noted that the Veteran did not have any limitation with standing and walking. He required the use of foot supports and special shoes (custom made), but not orthopedic shoes, that did not alleviate pain symptoms.  As for employment impact, the examiner noted that the Veteran was retired and because of his foot conditions he cannot walk or stand for prolonged periods of time due to pain.

On January 2013 examination, the Veteran reported increased pain with prolonged standing and walking.  Occasional use of a cane was noted.  Diagnoses of bilateral pes planus, hammertoes, and degenerative joint disease were noted.  On examination, there was bilateral pain on use and manipulation accentuated, but no swelling, tenderness, or callouses of the feet.  He continues to have pain symptoms despite arch support orthotics.  There was evidence of bilateral decreased longitudinal arch height on weight-bearing, marked deformity, and marked pronation not improved by orthopedic shoes or appliances of the feet.  The Veteran had bilateral inward bowing, but no marked inward displacement or severe spasms on manipulation of the Achilles tendon of the feet.  Bilateral foot x-rays showed multifocal osteoarthritis, left heel spur, left lateral talar subluxation, and bilateral pes planus.  The examination report did not include repetitive motion testing.  As for functional impact, the examiner noted that the foot conditions do not impact the Veteran's ability to work because he is retired, however, it would be almost impossible to employ him at age 87 in a standing occupation secondary to feet. 

The Veteran was afforded another examination in December 2015.  Diagnoses of bilateral pes planus, plantar fasciitis, and degenerative joint disease were noted.  He complained of constant pain in his feet while standing and walking.  He reported tingling, numbness, and burning.  He also reported the use of build-up shoes and denied a history of feet trauma or surgeries.  On examination, there was bilateral pain on use and manipulation accentuated, but no swelling, tenderness, or callouses of the feet.  There was evidence of bilateral decreased longitudinal arch height, marked deformity, and marked pronation not improved by orthopedic shoes or appliances.  The Veteran had bilateral inward bowing, but no marked inward displacement or severe spasms on manipulation of the Achilles tendon of the feet.  There was evidence of bilateral pain on weight-bearing, nonweight-bearing, disturbance of locomotion, and interference with standing that all contribute to additional functional loss and limitation of motion.  A right foot deformity was noted.  However, there was no evidence of pain, weakness, fatigability, or incoordination that significantly limits functional ability during flare-ups or with repeated use; or additional functional loss with repeated use.  As for functional impact, the examiner stated that the foot conditions cause problems walking for more than 50 yards and standing for more than 15 minutes.  The examiner acknowledged September 2015 VA records noting that the Veteran had problems with balance due to bilateral tingling, numbness and burning in the lower extremities attributed to peripheral neuropathy, however, this condition is unrelated to his service-connected foot conditions.  The examiner stated that symptoms from both disabilities could not be separated without resorting to mere speculation.

During the relevant period, VA treatment records show complaints of and treatment for bilateral foot pain.  In August 2010, September 2011 and December 2012 the Veteran complained of right foot pain and requested new orthopedic shoes.  April 2013 podiatry notes contain a musculoskeletal exam showing that the Veteran is completely flat foot without an arch and has tenderness to palpation.  Molded insole shoe prosthetics were recommended. 

The preponderance of the evidence indicates that bilateral pes planus with plantar fasciitis and degenerative joint disease of the feet warrants a 30 percent rating.  During the relevant period, the Veteran's exhibited symptoms most nearly approximate severe pes planus with evidence of marked deformity and pain on manipulation and use accentuated.

In order to warrant a maximum 50 percent disability rating under Diagnostic Code 5276, there would need to be evidence of a pronounced disorder with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  

During the relevant period, the evidence does not reflect that a rating in excess of 30 percent is warranted for the Veteran's bilateral pes planus with plantar fasciitis and degenerative joint disease.  Although January 2013 and December 2015 VA examinations document marked pronation not improved by orthopedic shoes or appliances, his foot disability was not shown to have any other symptoms warranting a higher evaluation.  On the contrary, during both January 2013 and December 2015 examinations, there was no evidence of marked inward displacement or severe spasms on manipulation of the Achilles tendon of the feet.  The Board acknowledges on May 2009 examination, there was evidence of tenderness of the plantar surface, however, on subsequent examinations in January 2013 and December 2015 there was no objective evidence of any tenderness of the plantar surfaces.  April 2013 podiatry notes vaguely show tenderness to palpation without specification of the degree or area of the feet.  The Veteran's most recent January 2013 and December 2015 examinations showed bilateral marked deformity and pain on manipulation and use accentuated.  Thus, the Veteran's foot symptoms are more consistent with the criteria for a 30 percent rating.  See Diagnostic Code 5276.

As to the Veteran's right foot and left foot degenerative joint disease, however, the provisions of 38 C.F.R. § 4.59, which relate to painful motion, must be considered when raised by the claimant or when reasonably raised by the record.  Id.  Additionally, the United States Court of Appeals for Veterans Claims (the Court) recently held that the plain language of § 4.59 indicates that the regulation is not limited to the evaluation of musculoskeletal disabilities under DCs predicated on range of motion measurements.  Southall-Norman v. McDonald, ___ Vet. App. ___, No. 15-1357, 2016 WL 7240720, at *4 (Dec. 15, 2016).  The Court held that § 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the Diagnostic Code under which the disability is being evaluated is predicated on range of motion measurements.  Id. at *6.  In this case, Diagnostic Code 5276 does not contemplate limitation of motion and the evidence shows the Veteran reported that his right foot and left foot degenerative joint disease have been manifest by painful motion throughout the appeal period.  Thus, in light of the holding of Southall-Norman, the Board finds that a 10 percent rating is warranted for his right foot and left foot arthritis during the appeal period.  Esteban.

B. Hearing Loss

The Veteran's service-connected bilateral hearing loss is evaluated under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).  As background, in an October 2006 rating decision, the Veteran was granted service connection for bilateral hearing loss and assigned an initial rating of 40 percent, effective October 30, 2006.  The RO reduced the rating from 40 percent to 20 percent, effective September 1, 2015.  Then, the RO increased the rating from 20 percent to 40 percent, effective July 29, 2016.  Thus, the reduction period is from September 2015 to July 2016; a period of approximately ten months.

The assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examinations. Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  The rating criteria establish eleven auditory acuity levels designated from I to XI.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).  Table VIa establishes a Roman numeral designation based only on the puretone threshold average.  38 C.F.R. § 4.85(c) (2015).  However, Table VIa will only be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.85(c).

Additionally, the regulations allow for evaluating exceptional patterns of hearing impairment.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2015).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86(b).

Congress has provided that a veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155 (West 2014).  The Court has consistently held that when a RO reduces a veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999) and cases cited therein.

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect. See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2015); see also Brown v. Brown, 5 Vet. App. 413, 420 (1993). These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 250 (2000).

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344.  That section provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension. However, the provisions of 38 C.F.R. § 3.344 (c) specify that these considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  See 38 C.F.R. § 3.105 (e) (2015).

Here, the Veteran generally contends that prior to July 2016 the reduction from 40 percent to 20 percent for service-connected bilateral hearing loss was not warranted.  

As was noted above, 38 C.F.R. § 3.105(e) requires the issuance of a rating decision proposing the reduction or discontinuance and setting out all material facts and reasons underlying the proposal.  The Veteran must be notified at his last address of record, and be provided 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.

In this case, the Veteran was informed of the proposed reduction in an October 2014 letter.  In the enclosed October 2014 rating decision, he was provided the material facts taken from May 2009 and January 2013 VA medical examination reports.  The rationale for the proposed rating reduction was explained.  The Veteran was further informed that he could present evidence and that he was entitled to a hearing. He was afforded 60 days to respond. 

Based on this history, the Board finds that the Veteran was properly notified of the proposed rating reduction, in conformity with the provisions of 38 C.F.R. § 3.105(e). 

In essence, as explained above, the law requires that the service-connected disability must have demonstrated improvement in order for an assigned rating to be reduced.  38 C.F.R. § 4.13.

The Veteran was granted service connection for bilateral hearing loss in an April 2007 rating decision; a 40 percent evaluation was assigned, effective October 30, 2006.  The RO proposed a reduction in an October 2014 rating decision.  Thus, as the rating for bilateral hearing loss had been in effect for more than five years, the provisions of 38 C.F.R. § 3.344 apply to this matter. 

Specifically, in certain rating reduction cases such as this, recipients of compensation are to be afforded greater protections.  38 C.F.R. § 3.344 (2015). Those regulations provide that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability ratings consistent with the laws and VA regulations governing disability compensation and pension.  However, the provisions of 38 C.F.R. § 3.344 (c) specify that those considerations are applicable for ratings that have continued for long periods at the same level (five years or more), and that they do not apply to disabilities that have not become stabilized and are likely to improve. Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating. Similar protections are afforded to veterans who have been awarded a total rating based on unemployability.  38 C.F.R. § 3.343  (2015).

Under the criteria of § 3.344, the RO must find the record clearly reflects a finding of material improvement in the underlying disability and it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344 (a),(b) (2015); Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993). 

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated (although post-reduction medical evidence may be considered in the context of considering whether actual improvement was demonstrated).  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  The Veteran need not demonstrate that he is entitled to retain the higher evaluation; rather, it must be shown by a preponderance of the evidence that the RO's reduction was warranted. See Brown, supra; Kitchens, 7 Vet. App. at 320.

The April 2007 rating decision that granted service connection for bilateral hearing loss and assigned an initial evaluation of 40 percent, effective October 30, 2006, was based on a March 2007 VA examination.  On examination, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
55
70
85
90
75
LEFT
45
70
80
85
70

Speech recognition was 44 percent in the right ear and 72 percent in the left ear. An exceptional pattern of bilateral hearing loss was shown in the right ear, but not left ear.  See 38 C.F.R. § 4.86.  Under Table VI, the right ear is assigned Roman numeral IX and the left ear is assigned Roman numeral VI.  Thus, under Table VII, a 40 percent disability rating was assigned. See April 2007 rating decision.  

In this case, the rating reduction for bilateral hearing loss was proposed in an October 2014 rating decision and implemented in a June 2015 rating decision, effective September 1, 2015. 

In the October 2014 rating decision, the RO proposed to reduce the disability rating for bilateral hearing loss from 40 percent to 20 percent.  At that time, the RO noted a May 2009 VA examination which explained that the Veteran's hearing loss was noncompensable.  On examination, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
60
60
80
61
LEFT
45
75
70
90
70

Speech recognition was 96 percent in the right ear and 92 percent in the left ear.  An exceptional pattern of bilateral hearing loss was not shown.  See 38 C.F.R. § 4.86.  Under Table VI, both ears are assigned Roman numeral II.  Under Table VII, if both ears are rated II, a zero percent disability rating is assigned   

The October 2014 rating decision also noted a January 2013 VA examination, which explained that bilateral hearing loss warranted a 20 percent evaluation.  The examination report noted that the VA claims file was not reviewed.  On examination, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
55
60
65
75
64
LEFT
45
65
70
80
65

Speech recognition was 62 percent in the right ear and 70 percent in the left ear.  An exceptional pattern of bilateral hearing loss was shown in the right ear, but not left ear.  See 38 C.F.R. § 4.86.  Under Table VI, the right ear is assigned Roman numeral VI and the left ear is assigned Roman numeral V.  Under Table VII, a 20 percent disability rating is assigned.   Thus, a 20 percent rating was warranted based on puretone thresholds for the Veteran's bilateral hearing loss disability.

In a June 2015 rating decision, the RO reduced the disability rating for bilateral hearing loss from 40 percent to 20 percent, effective September 1, 2015.  The reduction was based on the January 2013 VA examination which had findings warranting a 20 percent rating based on puretone thresholds.  

A VA examination was conducted in April 2016 for the purpose of assessing the severity of the Veteran's bilateral hearing loss.  On examination, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
70
75
85
90
80
LEFT
70
75
80
85
78

Speech recognition was 68 percent in the right ear and 56 percent in the left ear.  An exceptional pattern of bilateral hearing loss was shown in the right ear, but not left ear.  See 38 C.F.R. § 4.86.  Under Table VI, the right ear is assigned Roman numeral VI and the left ear is assigned Roman numeral VIII.  Under Table VII, a 40 percent disability rating is assigned.   

Based on the above, the question before the Board is whether the May 2009 and January 2013 VA examinations reflect sustained improved in bilateral hearing loss.  To this regard, bilateral hearing loss was reduced to 20 percent for a period of less than one year before it was increased back to 40 percent.  See June 2015 and September 2016 Rating Decisions.  While May 2009 and January 2013 VA examinations contain audiometric findings supporting a reduced evaluation, the subsequent April 2016 VA examination does not.  In essence, the preponderance of the evidence does not show a substantial improvement in bilateral hearing that will be maintained.  38 C.F.R. § 3.344 (a),(b) (2015).  Under the circumstances, the reduction will not be sustained.

In short, prior to July 29, 2016, the rating reduction of bilateral hearing loss to 20 percent is void.  See 38 C.F.R. § 3.344.  The RO's findings in this case that the bilateral hearing loss no longer approximated the criteria for a 40 percent rating are not sufficient to sustain a finds that the reduction was proper, as evidenced by the April 2016 VA examination, under § 3.344.  Accordingly, the action to reduce the rating is void, and the 40 percent evaluation for bilateral hearing loss is restored as though the reduction had not occurred.  See 38 C.F.R. § 3.344; Schafrath, supra; Kitchens, supra; Borwn, supra. 

With respect to whether a rating higher than 40 percent for bilateral hearing loss is warranted during the entire period on appeal, to include before and after July 29, 2016, the evidence of record does not indicate that a rating higher than 40 percent is appropriate here.  As already noted, the rating assigned for hearing loss is determined by a mechanical application of the rating schedule, which is grounded on numeric designations assigned to audiometric examination results.  Lendenmann, 3 Vet. App. at 349.


ORDER

An increased rating for bilateral pes planus with plantar fasciitis is denied.

Subject to the law and regulations governing payment of monetary benefits, a separate 10 percent rating for right foot degenerative joint disease is granted.

Subject to the law and regulations governing payment of monetary benefits, a separate 10 percent rating for left foot degenerative joint disease is granted.

The reduction from a 40 percent to 20 percent rating for bilateral hearing loss was improper; restoration of a 40 percent rating is allowed.

A rating greater than 40 percent for bilateral hearing loss is denied.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


